UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
ANTHONY MANNO, FASTENER
CONSULTANT, INC.,
                           PlaintiffS,
                                                                ORDER OF REMAND
        -against-                                               18-cv-6944(DRH)

AMERICAN PRIDE FASTENERS, LLC,
GEORGE HUGHES, III and LYNDA ZACPAL

                           Defendants.
----------------------------------------------------------X

        Defendants removed this action from the New York State Supreme Court, Suffolk

County, on the basis that diversity jurisdiction exists pursuant to 28 U.S.C.. 1332. In support

thereof they alleged, inter alia, that “Plaintiff Fastener Consultant Inc. has it principle place of

business in the State of New Jersey. . . .” and defendant “American Pride Fasteners, LLC is a

Domestic corporation formed under the laws of the State of New York with its principle place of

business in Suffolk County.”

        By Order to Show Cause dated December 17, 2018, defendants were advised that the

allegations in the notice of removal appeared insufficient to plead diversity jurisdiction. Among

other things, the Court wrote:

                         Diversity jurisdiction exists when all plaintiffs are citizens
                 of states diverse from those of all defendants. Pennsylvania Pub.
                 Sch. Employees' Ret. Sys. v. Morgan Stanley & Co., Inc., 772 F.3d
                 111, 117- 18 (2d Cir. 2014) (citing Exxon Mobil Corp. v.
                 Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)). The party
                 asserting diversity jurisdiction has the burden to prove the same.
                 Pennsylvania Pub. Sch. Employees' Ret. Sys., 772 F.3d at 118.
                 "[D]iversity of citizenship should be distinctly and positively
                 averred in the pleadings, or should appear with equal distinctness
                 in other parts of the record[.]" Leveraged Leasing Admin. Corp. v.
                 PacificCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996) (internal
                 quotation marks omitted). "A conclusory allegation . . . regarding
                 diversity of citizenship does not extinguish the Court's
                 responsibility to determine, on its own review of the pleadings,
                 whether subject matter jurisdiction exists." Richmond v.
              International Bus. Machs. Corp., 919 F. Supp. 107, 108 (E.D.N.Y.
              1996), aff'd, 841 F.2d 1116 (2d Cir. 1988).
                       A corporation, “is deemed to be a citizen both of the state
              in which it has been incorporated and the state in which it has a
              principal place of business.” Advani Enters., Inc. v. Underwriters
              at Lloyds, 140 F.3d 157, 161 (2d Cir. 1998). The citizenship of a
              limited liability company (“LLC”) is determined by the citizenship
              of each of its members. See, e.g., Bayerische Landesbank, New
              York Branch v. Aladdin Capital Management LLC, 692 F.3d 42,
              49 (2d Cir. 2012); Handelsman v. Bedford Vill. Assocs. Ltd P’ship,
              213 F.3d 48, 51–52 (2d Cir. 2000). Where jurisdiction is upon
              diversity of citizenship, “the citizenship of natural persons who are
              members of a limited liability company and the place of
              incorporation and principal place of business of any corporate
              entities who are members of the limited liability company” must be
              alleged. New Millennium Capital Partners, III, LLC v. Juniper
              Grp. Inc., 2010 WL 1257325, at *1 (S.D.N.Y. Mar. 26, 2010),
              (citing Handelsman, 213 F.3d at 51–52); Bishop v. Toys “R” Us-
              NY LLC, 414 F. Supp. 2d 385, 389 n.1 (S.D.N.Y. 2006), aff’d, 385
              Fed. App’x 38 (2d Cir. 2010).

December 17, 2018 Order to Show Cause (DE 6) at 1-2.

       In response to the Order to Show Cause, defendants maintain they have met their burden

to establish diversity based on the following averments: plaintiff Anthony Manno, “resides in

New Jersey” (DE 7 at ¶ 4); according to the complaint plaintiff Fastener Consultant, Inc.

“claims to be a foreign corporation” and “a letter dated January 16, 2018 states their

address to be in West Caldwell New Jersey” (Id. at ¶ 5); and the sole members of

American Pride Fasteners are the other named defendants, individuals who “are

both residents of the County of Suffolk residing in Fort Salonga and Brightwaters

State of New York” ((Id. at ¶¶ 7,8).

       Defendants response is inadequate to allege diversity jurisdiction. Among

other things, a corporation’s state of incorporation must be affirmatively stated and

allegation of a corporation’s address does not suffice to allege its principal place
                                          Page 2 of 3
of business. See OneWest Bank, N.A. v. Melina, 827 F.3d 214, 218 (2d Cir. 2016). Also, "a

statement of the parties' residence is insufficient to establish their citizenship." Davis v. Cannick,

2015 WL 1954491, at *2 (E.D.N.Y. 2015); Young-Gibson v. Patel, 476 F. App'x 482, 483 (2d

Cir. June 12, 2012)). Rather, “[f]or purposes of diversity jurisdiction, [an individual’s]

citizenship depends on his domicile.” Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998).

       Defendants having been given an opportunity to cure the deficiencies in

their allegations regarding subject matter jurisdiction and having failed to do so,

this case is remanded to the Supreme Court, Suffolk County.

       SO ORDERED.

Dated: Central Islip, New York
       January 4, 2019
                                                        /s Denis R. Hurley
                                                       Denis R. Hurley
                                                       United States District Judge




                                             Page 3 of 3
